MEREDITH, District Judge.
This matter was tried to the Court. Findings of fact and conclusions of law are set out hereinafter.

Findings of Fact

1. Tract OZAR 1311 is a tract of land containing approximately 165.40 acres in Carter County, Missouri. This tract lies along the Current River, approximately seventeen miles south of Van Burén, Missouri, and approximately seventeen miles north of Doniphan, Missouri. A description of this tract is more fully set out in the complaint and the exhibit attached thereto, which by reference is incorporated in and made a part of these findings of fact.
2. This tract on the date of trial, November 25, 1970, was owned by Inez Sapp, a widow. The government will acquire a fee simple title to the tract, subject to certain easements, when final judgment is rendered and the government deposits the money into court. The date of valuation of this tract is the date of trial. The purpose of the taking is for the preservation of the Current River area in its natural state.
3. Access to the northern part of this tract to Route F is over a county road. Route F is a hard surface road. Access to the southern part of the tract is approximately one-half mile of road to a hard surface road that runs through the Hawes Memorial Campground. *570There is approximately thirty-two hundred feet of river frontage along the Current River. The property has two large clear water springs — one about one-quarter mile from Current River, the other about one-half mile from Current River — both run into the Current River. One of the springs has a flow of approximately twelve million gallons daily.
4. Mr. Crutcher, appraiser for the landowner, valued the tract on the date of trial at $85,800. Mr. Burke, timber appraiser for the landowner, valued 140 acres of timber at $10,000. Mr. Chandler, appraiser for the government, valued the tract at $25,500.
5. The Court finds the highest and best use of this tract of land to be for recreational purposes, cabin sites and timberland. The Court finds the value of the land on the date of trial to be $73,540, which includes:
30 acres of cabin sites @ $1,000 per acre $30,000
135.40 acres of timberland @ $100 per acre 13,540
Value of timber 10,000
Value of two springs 20,000
Total $73,540

Conclusions of Law

1. This Court has jurisdiction under the provisions of 28 U.S.C. § 1358, and other related statutes, and Public Law 88-492, 88th Congress, S16, 78 Stat. 608, which was approved August 27, 1964, specifically authorizing the Secretary of the Interior to acquire property along the Current River and Jacks Fork River in Missouri.
2. The Court has carefully considered sales of comparable property as introduced in evidence.
3. Judgment will be entered for the landowner in the amount of $73,540. The United States Attorney is directed to prepare a judgment in accordance with these findings within ten days from date.
This matter was tried to the Court. Findings of fact and conclusions of law are set out hereinafter.

Findings of Fact

1. Tract OZAR 1101 contains 267.09 acres, more or less; tract OZAR 1101-1 contains 262.94 acres, more or less; and tract OZAR 1101-2 contains 196.59 acres, more or less, for a total acreage in all three tracts of 726.62. These tracts are located within four miles south of Van Burén, Missouri, along the east bank of the Current River. These three tracts are portions of a 2,361.68-acre tract, leaving a remainder of 1,635.-06 acres. Access to the tract is fair, by hill roads. Henrietta Kralovec, a widow, owned the fee simple title on the date of trial, November 20, 1970. A description of these tracts is more fully set out in the complaint and the exhibits attached thereto, which by reference is incorporated in and made a part of these findings of fact.
2. The Government will acquire a fee simple title to the tracts, subject to certain easements when final judgment is rendered, and the Government deposits the money into the Court. The date of valuation of these tracts is the date of trial. The purpose of the taking is for the preservation of the Current River area in its natural state.
3. Mr. Webb, appraiser for the Government, valued the total acreage at $71,000, the value of the remainder was valued at $49,000, the net damage due to the landowner was assessed at $22,000. Webb did not value the timber. Owens, timber appraiser for the Government, valued the timber on the 726.62 acres to be acquired at $1,960. Mr. Burrows, appraiser for the landowner, valued the land without timber at $87,000, at approximately $120 per acre. Dub Crutch-er, appraiser for the landowner, valued the acquired land, without timber, at $83,500, or approximately $115 per acre. Robert Heddon, timber appraiser for the landowner, valued the timber on the 726.62 acres at $17,895.
4. The Court finds the highest and best use of these tracts of land to be for hunting, fishing, and recreational purposes, and timberland. The Court *571finds the value of the land on the date of trial to be $90,557, which includes:
726.62 acres of land @ $100 per acre $72,662
Value of timber 17,895
Total $90,557

Conclusions of Law

1. This Court has jurisdiction under the provisions of 28 U.S.C. § 1358, and other related statutes, and Public Law 88-492, 88th Congress, S16, which was approved August 27, 1964, specifically authorizing the Secretary of the Interior to acquire property along the Current River and Jacks Fork River in Missouri.
2. The Court has carefully considered sales of comparable property as introduced in evidence.
3. Judgment will be entered for the landowner on all three tracts in the sum of $90,557. The United States Attorney is directed to prepare a judgment in accordance with these findings within ten (10) days from date.